DETAILED ACTION
Reasons for Allowance
Claims 1, 5, 6, 10, 11, 13, 14 are allowed over the prior art of record as amended in the response filed on May 21, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: calculate at least one value of attenuation in a region of the biological tissue based on one or both of the first plurality of echoes or the second plurality of echoes; calculate a plurality of elasticity values for the region of the biological tissue based on the second plurality of echoes; identify a plurality of colors corresponding to the plurality of elasticity values and the at least one value of attenuation based on a two-dimensional color map, wherein the two-dimensional color map defines color according to both value of attenuation and elasticity value, and wherein the processor is configured to identify the plurality of colors using the two- dimensional color map based on the at least one value of attenuation in the region and the plurality of elasticity values for the region; create a first color image of the region based on the plurality of identified colors; combine the B-mode image and the first color image to create a combined image; and display the combined image on the display device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793